Citation Nr: 0204561	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  90-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic cervical strain syndrome with degenerative disc 
disease subsequent to July 14, 1989.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back disability with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from October 1962 to January 
1987.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1988 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for chronic cervical spine 
syndrome and low back disability.  An initial 10 percent 
rating was assigned for each disability.  An August 1989 RO 
decision increased the evaluation for cervical spine 
disability to 20 percent disabling effective on July 14, 
1989.  A June 1993 RO decision increased the evaluation for 
lumbar spine disability to 20 percent disabling effective to 
the date of claim.  

In a decision dated in May 1996, the Board denied a rating in 
excess of 10 percent for cervical spine disability for the 
time period prior to July 1989, but remanded for additional 
development the issues of an evaluation in excess of 20 
percent for cervical spine disability subsequent to July 1989 
as well as an evaluation in excess of 20 percent for lumbar 
spine disability.  A February 1997 RO decision increased the 
evaluation for lumbar spine disability to 40 percent 
disabling effective to the date of claim.  The Board has 
rephrased the issues on appeal to reflect that they are 
initial rating claims.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (separate or "staged" ratings must be assigned 
in initial rating claims where the evidence shows varying 
levels of disability for separate periods of time).

The Board notes that the veteran has alleged that his lumbar 
spine disability prevents him from engaging in substantially 
gainful employment.  The issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU) is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is manifested by 
chronic neck pain with moderate limitation of motion and 
absent neurologic deficits.

2.  The veteran's lumbar spine disability is manifested by 
severe intervertebral disc syndrome without pronounced 
symptoms or demonstrable neurologic deficits.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disability is no more than 
20 percent disabling.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2001).

2.  The veteran's lumbar spine disability is no more than 40 
percent disabling.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claims on appeal.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and his representative) of the Reasons 
and Bases in denying his claims.  During the appeal period, 
the RO has obtained all identified private medical records as 
well as the veteran's extensive records of VA treatment.  
Furthermore, the veteran has submitted statements from his 
treating VA physicians, and has been provided recent VA 
examinations.  In a VA Form 646 filing received in January 
2002 and a Written Brief received in February 2002, the 
veteran's representative indicated that the issues have been 
fully developed.  As the case has been fully developed, 
proper notice has been issued and there are no outstanding 
requests to obtain additional evidence or information, the 
Board finds that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claims.

II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2001).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2001), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be "supported by adequate pathology 
and evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2001).  

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A.  Cervical spine

The veteran contends that, subsequent to July 1989, he is 
entitled to a rating in excess of 20 percent for his cervical 
spine disability.  According to his statements of record, he 
complains of chronic cervical spine pain with radicular 
symptoms into the upper extremities.  His symptoms of pain 
are generally aggravated by physical exertion, prolonged 
standing, and exposure to cold weather.

The veteran's service medical records reflect his treatment 
for recurrent cervical strain with muscle spasm.  On his 
initial December 1987 VA examination, he complained of 
occasional cervical spine pain and stiffness, occurring 
approximately two to three times per week, without radicular 
symptoms.  At that time, a physical examination revealed 
normal contours and landmarks of the cervical spine.  There 
was some mild, paraspinal spasm.  His range of motion was 
full, and his neurological examination of the upper 
extremities was within normal limits.  The examiner offered a 
diagnosis of chronic cervical strain syndrome.

By means of a rating decision dated in March 1988, the RO 
granted service connection for cervical spine disability, and 
assigned an initial 10 percent evaluation.

On VA Compensation and Pension (C&P) examination, dated in 
July 1989, the veteran indicated that his chronic neck pain 
was slightly aggravated by standing and being uptight.  On 
physical examination, his cervical spine demonstrated 30 
degrees of forward and backward extension, 20 degrees of 
lateral flexion to the right, 30 degrees of lateral flexion 
to the left, and 55 degrees of rotation bilaterally.  He had 
2+ deep tendon reflexes in both biceps brachii and triceps.  
His sensation and motor strength was intact in the upper 
extremities.  He was tender to palpation in the right levator 
scapulae muscle from its insertion into the base of the 
occiput down to the origin of the superior angle of the right 
scapula.  His x-ray examination revealed narrowing of C4-C5 
and C6-C7 intervertebral disc spaces with some minimal 
spurring.  He was given a diagnosis of chronic cervical 
strain without neurologic involvement. 

By means of a rating decision dated in August 1989, the RO 
increased the disability evaluation for cervical spine 
disability to 20 percent disabling effective to July 14, 
1989.

In pertinent part, the veteran's VA clinical records next 
reflect additional complaint of cervical spine pain which 
radiated into the left shoulder.  He also reported periods of 
exacerbations and incomplete remission.  An electromyography 
(EMG) in February 1990 was negative for signs of C6 or C7 
radiculopathy.  His treatment consisted of alternating use of 
Feldene and Motrin for maximum effectiveness.  

On VA orthopedic examination, dated in September 1992, the 
veteran described mildly disabling neck pain with some 
radiation into the right shoulder.  On physical examination, 
the cervical spine demonstrated 20 degrees of extension, 45 
degrees of flexion, and 70 degrees of rotation bilaterally.  
There was mild cervical tenderness.  His neurological 
examination of the upper extremities was intact.  He was 
given a diagnosis of degenerative disc disease (DDD) of the 
cervical spine.

Thereafter, a July 1995 VA clinical record noted the 
veteran's complaint of worsening of pain with paraspinal 
muscle spasm.  An EMG examination in August 1995 was negative 
for electrophysiologic evidence of right cervical 
radiculopathy.  A September 1995 letter from VA's Chief of 
Orthopedic Surgery indicated that the veteran manifested a 
moderate amount of degenerative disc disease of the cervical 
spine.

An October 1996 VA C&P examination revealed the veteran's 
complaint of early morning and late night neck pain with 
stiffness and aching.  He also had pain during cold weather.  
On physical examination, his cervical spine range of motion 
was within normal limits (WNL) in all axes.  There was slight 
tenderness in the body of the left trapezius when the neck 
was flexed to the right and conversely.  His deep tendon 
reflexes of the elbow were normal.  He had good grip in both 
hands.  His x-ray examination revealed a slight interval 
increase in degenerative changes.  He was given a diagnosis 
of subjective neck pain with normal range of motion.

A clinical note from VA's Pain clinic, dated in May 1997, 
noted that x-ray evidence of a large posterior osteophyte at 
C4-5 was causing the veteran pain and limiting his 
activities.

On VA spine examination, dated in January 1999, the veteran 
complained of constant, dull aching cervical pain associated 
with cervical stiffness.  His symptoms were aggravated by 
physical exertion and prolonged sitting.  On physical 
examination, he demonstrated a normal external appearance of 
the posterior cervical spine without thickening or spasm of 
the posterior cervical musculature.  He exhibited full range 
of motion about the cervical spine without apparent 
discomfort.  He had normal range of motion of both shoulders 
without measurable circumferential atrophy of either arm or 
forearm.  His deep tendon reflexes of the upper extremities 
was hyperactive but equal bilaterally.  His muscle strength 
and sensory examinations were normal.  His x-ray examination 
revealed focal, moderate degenerative disc disease which was 
most prominent at the level of C4-C5 and C6-C7.  These 
findings were stable when compared to 1996.  He was given a 
diagnosis of degenerative disc disease of the cervical spine.  
It was noted that the veteran did not exhibit weakened 
movement or excessive fatigability upon active movement of 
the cervical spine.

The severity of a cervical spine disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. 
4.71a.  In a decision dated in May 1996, the Board denied a 
rating in excess of 10 percent for chronic cervical strain 
syndrome prior to July 1989.  The current 20 percent rating 
contemplates moderate limitation of motion (Diagnostic Code 
5290) or moderate intervertebral disc syndrome with recurring 
attacks (Diagnostic Code 5293).

A 30 percent rating would be warranted for severe limitation 
of cervical spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2001).  A 40 percent rating would be warranted for 
severe, recurring attacks of intervertebral disc syndrome 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2001).

The veteran primarily complains of constant, dull aching 
cervical spine pain with increased pain on use.  He also 
reports radicular type symptoms into his upper extremities.  
The physical examinations of record reveal findings ranging 
from full range of cervical spine motion to findings of 
limitation of motion to 30 degrees of flexion, 20 degrees of 
backward flexion, 30 degrees of lateral flexion and 55 
degrees of rotation.  His neurological and EMG examinations 
have been negative for neurologic deficits.  A VA examiner in 
January 1999 was unable to elicit any evidence of weakened 
movement or excessive fatigability.  Based upon the above, 
the Board finds that the evidence of record establishes that 
the veteran's cervical spine disability is manifested by 
chronic neck pain with moderate limitation of motion and 
absent neurologic deficits.  There is no evidence of record 
that his functional limitations result in significant 
additional disability, and there is no medical opinion of 
record that his symptoms are severe in degree.  As such, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 20 percent for the veteran's cervical 
spine disability under either Diagnostic Code 5290 or 5293.

In so holding, the Board has considered the veteran's 
descriptions of his cervical spine symptoms.  In this case, 
he has alternatingly described his cervical spine pain as 
"mildly disabling" to a constant dull ache.  His medical 
records describe "moderate" degenerative joint disease, and 
do not include any opinion that his cervical spine symptoms 
are severe in degree.  As such, there is no positive evidence 
in favor of the veteran's claim, and the benefit of the doubt 
rule is not for application on this claim.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 (2001).  There 
is also no basis for a separate, or staged, rating.  
Fenderson, 12 Vet. App. 119 (1999).

B.  Lumbar Spine

The veteran contends that he is entitled to a rating in 
excess of 40 percent for his lumbar spine disability.  
According to his statements of record, he complains of 
chronic lumbar spine pain with radicular symptoms into the 
lower extremities.  His symptoms of pain are generally 
aggravated by prolonged use.  He complains of an inability to 
maintain the stamina required for full-time employment.

The veteran's service medical records reflect his complaint 
of low back pain with findings of L5 spondylolitic defect, 
L5-S1 grade 1 retrolisthesis and degenerative joint disease 
of the facet joints of L5-S1 and L4-L5.  He complained of 
occasional low back pain with lifting and activity on his 
initial VA examination in December 1987.  At that time, 
physical examination of the lumbar spine revealed normal 
contours and landmarks.  There was some paraspinal 
tenderness.  His lumbar spine demonstrated 70 degrees of 
flexion, 25 degrees of extension, 35 degrees of lateral 
flexion bilaterally and 25 degrees of lateral rotation 
bilaterally.  Straight leg raising was negative, and deep 
tendon reflexes were 2+ bilaterally and symmetrical.  His 
motor and sensory exams were intact.  He could walk on his 
toes and heels.  He was given a diagnosis of low back pain 
with probable L5 spondylolitic defect, L5-S1 grade 1 
retrolisthesis and degenerative joint disease of the facet 
joints of L5-S1 and L4-L5.

By means of a rating decision dated in March 1988, the RO 
granted service connection for lumbar spine disability, and 
assigned an initial 10 percent evaluation.

The veteran's subsequent VA clinical records reflect his 
continued complaint of low back pain with increased pain on 
use.  He also complained of radiating pain into the lateral 
upper buttock.  A January 1989 x-ray examination demonstrated 
a vacuum phenomenon at L5-S1.  He was prescribed Feldene, a 
corset brace for use during periods of exacerbation, and a 
walking program for exercise.

On VA Compensation and Pension (C&P) examination, dated in 
July 1989, the veteran complained of slightly progressive low 
back pain with some tingling in the posterior right thigh.  
On physical examination, his lumbar spine demonstrated 85 
degrees of forward flexion, 30 degrees of backward extension, 
30 degrees of lateral flexion bilaterally, and 35 degrees of 
rotation bilaterally.  There was some discrete tenderness to 
palpation over the right paravertebral muscle mass.  There 
was also some radiation into the posterior thigh on the right 
side with palpation.  He had negative straight leg raising 
bilaterally.  His deep tendon reflexes were 2+ in the 
patellar tendons, 3+ on the left Achilles tendon and 2+ on 
the right Achilles tendon.  His motor strength was 5/5 in all 
groups except for 4+/5 ankle plantar flexion bilaterally.  
His sensory examination was grossly intact in all general 
dermatomal distributions.  His x-ray examination revealed 
narrowing of the L5-S1 intervertebral disc space with 
marginal spurring.  He was given a diagnosis of chronic low 
back pain/strain with possible neurologic involvement of the 
L5-S1 nerve roots.

In pertinent part, the veteran's VA clinical records reflect 
complaint of slowly worsening low back pain with pain worse 
upon awakening.  He was alternating use of Feldene and Motrin 
to maintain effectiveness.  A February 1991 x-ray examination 
was interpreted as showing "severe" degenerative joint 
disease.  There was a notation that operative intervention by 
fusion was a possibility.

On VA orthopedic examination, dated in September 1992, the 
veteran described his lumbar pain as moderately disabling and 
interfering with his ability to mow grass and participate in 
hobbies.  He had reduced his duties as a clerical worker from 
8 hours to 4 hours per day as a result.  An examination of 
the lumbar spine demonstrated 5 degrees of extension, 85 
degrees of flexion, and 20 degrees of lateral bending 
bilaterally.  There was mild lumbar tenderness.  His 
neurological examination was intact.  His straight leg 
raising was negative.  He was given a diagnosis of 
degenerative disc disease of the lumbar spine with 
spondylolisthesis.  The examiner offered an opinion that the 
veteran's lumbar spine disability imposed a moderate degree 
of disability for any type of heavy lifting or manual labor 
type work.

By means of a rating decision dated in June 1993, the RO 
increased the disability evaluation for cervical spine 
disability to 20 percent disabling effective to the date of 
claim.

The veteran's VA clinical records next record his complaint 
of severe low back pain upon prolonged sitting.  A December 
1993 orthopedic consultation was significant for diffuse 
paraspinal tenderness.  He was able to touch the mid-tibia, 
and the remainder of his examination was unremarkable.  His 
medications included Feldene, Oxaprozin and Motrin.  A 
clinical record in July 1995 noted recent worsening of pain 
with paraspinal muscle spasm.  In August 1995, he reported 
radicular symptoms in the right hip with increased 
difficulties with prolonged use.  At that time, an examiner 
recommended work restrictions of no bending, stooping or 
lifting, and prolonged sitting in excess of 1 hour.  An EMG 
examination in August 1995 was negative for 
electrophysiologic evidence of right lumbosacral 
radiculopathy.  A magnetic resonance imaging (MRI) scan 
revealed a broad based bulging disc at L4-5 with superimposed 
right pericentral disc herniation, lateral recess stenosis 
with mild central spinal cord stenosis, and mild 
spondylolisthesis at L5-S1.  

A September 1995 letter from VA's Chief of Orthopedic Surgery 
provided opinion that the veteran's manifested irreversible 
degenerative joint and disc disease with a very limited 
prognosis.  It was noted that the veteran was maintaining a 
sedentary position which he was unable to tolerate, and that 
it was highly unlikely he would return to work on a non-
restricted or full time basis.  Another VA examiner provided 
opinion that the veteran manifested chronic pain syndrome and 
sciatica which disabled him from work, and would likely 
remain that way.  A February 1996 consultation noted signs of 
sciatica without diminished reflexes or loss of strength.  A 
June 1996 examination revealed no muscle spasm and good lower 
extremity strength.  

On VA C&P examination in October 1996, the veteran complained 
of constant low back pain with radiating pain into the 
posterior surface of the thighs and lateral surface of the 
calves bilaterally.  He was unable to work in a clerical 
capacity for more than 3 to 4 hours per day.  On physical 
examination, he presented with an erect posture and normal 
gait.  He did not appear to be in pain on walking.  He 
demonstrated 45 degrees of forward flexion, 25 degrees of 
lateral flexion bilaterally and 25 degrees of lateral 
rotation bilaterally.  His straight leg raising was 45 
degrees on the left and 60 degrees on the left.  His deep 
tendon reflexes were normal in the knees and ankles.  He was 
capable of walking on his toes and heels.  His x-ray 
examination revealed a 4-millimeter subluxation of L4 and L5, 
but otherwise no interval change.  The examiner was unable to 
identify any specific pain problems during the examination 
except that range of motion was limited by reaching the 
painful extreme.  The veteran did not report any specific 
flare-ups other than some days were better than others.  The 
examiner stated that the veteran appeared to have a 
myofascial syndrome, and it was impossible to tell whether he 
had weakened movement or fatigability.  He was given a 
diagnosis of low back pain with significant limitation of 
range of motion and subjective discomfort.  

In March 1997, the RO increased the disability rating for the 
lumbosacral spine to 40 percent effective to the date of 
claim.

On VA spine examination, dated in January 1999, the veteran 
complained of constant, dull aching lumbosacral pain which 
was aggravated by prolonged sitting and increased physical 
activity.  He also experienced intermittent pain radiating 
into the right lower extremity.  His treatment regimen 
included heat and cold packs.  On physical examination, the 
lumbosacral spine revealed normal lumbar lordosis when 
standing without body list or spasm of the paraspinal 
musculature.  He demonstrated forward flexion to 45 degrees, 
extension to 15 degrees, right and left lateral flexion to 15 
degrees and bilateral trunk rotation to 20 degrees.  His 
iliac crests were level.  His legs were equal in length 
without measurable circumferential atrophy of either thigh or 
calf.  His straight leg raising was possible to 90 degrees 
bilaterally.  His deep tendon reflexes were hypoactive but 
equal bilaterally.  His extensor longus power was rated as 
normal, and the sensory examination was within normal limits.  
His x-ray examination revealed advanced degenerative disc 
disease at L5-S1 and grade one spondylolisthesis of L4 over 
L5.  There was no significant interval change since 1996.  He 
was given a diagnosis of degenerative disc disease of the 
lumbar spine.  It was noted that the veteran did not exhibit 
weakened movement or excessive fatigability upon active 
movement of the lumbosacral spine.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  In this case, the RO has assigned a uniform 40 
percent disability rating effective to the date of claim.  
This rating under Diagnostic Code 5293 contemplates severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  A 60 percent rating under Diagnostic Code 5293 would 
be warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.

In this case, the veteran has alternatingly described his 
lumbar spine pain as a chronic, dull ache to "severe" pain.  
He also describes radicular symptoms into the lower 
extremities with increased symptoms on use.  His physical 
examinations have documented instances of significant loss of 
lumbar spine motion with medical restrictions being placed on 
his repeated use of the lumbar spine.  However, his 
neurologic examinations have consistently failed to 
demonstrate any evidence of neurologic deficits or 
demonstrable muscle spasm.  Additionally, his EMG examination 
failed to show electrophysiologic evidence of radiculopathy.  
Based upon the above, the Board finds that the veteran's 
lumbar spine disability is manifested by not more than severe 
intervertebral disc syndrome as there are no pronounced 
symptoms or demonstrable neurologic deficits.  Accordingly, 
his claim for a higher initial evaluation is denied.

In so holding, the Board has considered the veteran's 
descriptions of his lumbar spine symptoms; however, the 
objective medical evidence in this case fails to establish 
the presence of pronounced intervertebral disc syndrome with 
neurologic deficits.  As such, there is no positive evidence 
in favor of the veteran's claim, and the benefit of the doubt 
rule is not for application on this claim.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 4.3 (2001).  There 
is also no basis for a separate, or staged, rating.  
Fenderson, 12 Vet. App. 119 (1999).

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 
1996).

ORDER

An evaluation in excess of 20 percent for cervical spine 
disability subsequent to July 1989 is denied.

An evaluation in excess of 40 percent for lumbar spine 
disability is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

